PECK, C. J.,
(dissenting,) — ! feel constrained to dissent from the decision of the majority of the court, just announced in this case.
I admit, a mere knowledge of a claim by an administrator is not sufficient to excuse the creditor from presenting his claim within the time prescribed by the statute; but, in this case, there was much more than a mere knowledge of the existence of the claim. The administratrix not only knew of the claim, but she also knew all about it. She knew the nature, character, and even the very form and amount of the claim, and when due and payable; but she insisted, her deceased husband was a mere accommodation acceptor — a mere security; and with all ¡this knowledge, she gave written notice to the holder and owner of the claim, Mrs. Washington, unless she sued the real debtor, a Mr. Eidgway, to the next succeeding court, she would not hold the estate of her said husband bound to pay it.
*295What good would a formal presentment of the claim have done, after all this ? It would have given her no information that she did not already have. But, let us suppose, after this notice was given to Mrs. Washington, she had gone to Mrs. Hale, the administratrix, and made an actual formal presentment of the claim, what, most probably, would have taken place between these two ladies? Mrs. Hale, most likely, would have said, in substance, Mrs. Washington, you might have saved yourself all this trouble ; I know all about your claim, and did I not tell you, by my notice, I would not pay it, unless you sued Mr. Bidgway to the first court ? Did you suppose I was not in earnest in this thing ? After such an interview, they would hardly have separated With their good opinion of each other much increased.
The law never requires a vain thing to be done.
For these reasons, and others that might be given, I hold the statements in the first replication to the third plea, are tantamount to either an actual presentment of the claim, or a waiver of such presentment, or an excuse for not presenting the same. Therefore, I think, the demurrer to said replication was properly overruled, and that the judgment of the probate court should be affirmed.